Citation Nr: 0215528	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  99-11 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected chronic obstructive pulmonary disease 
(COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.

This appeal arose from the August 1998 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
COPD, assigning it a 30 percent disability evaluation.  In 
October 2000, this case was remanded by the Board of Veterans 
Appeals (Board) to the RO for further evidentiary 
development.  In June 2002, the RO informed the veteran of 
the continued denial of his claim through a supplemental 
statement of the case (SSOC).  


FINDINGS OF FACT

1.  From February 6, 1998, the date of the award of service 
connection, and September 8, 2002, the veteran's COPD was 
manifested by an FEV-1 of between 62 and 75 percent 
predicted; an FEV-1/FVC of between 77 and 96 percent 
predicted; and a DLCO of between 87 and 93 percent predicted.

2.  From September 9, 2002, the veteran's COPD has been 
manifested by an FEV-1 of 53 percent predicted.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the service-connected COPD between February 6, 1998 and 
September 8, 2002 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Diagnostic Code (DC) 6604 (2002).

2.  The criteria for an evaluation of 60 percent, but no 
more, for the service-connected COPD from September 9, 2002 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
Diagnostic Code (DC) 6604 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his service-connected COPD 
should be awarded a higher disability evaluation.  He has 
complained of marked shortness of breath and an inability to 
walk more than 75 feet from his apartment.  He stated that he 
has to use his Atrovent puffer twice a day.

In the interest of clarity, the factual background of the 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran was awarded service connection for COPD by a 
rating action issued in August 1998.  Private outpatient 
treatment records indicated that on September 15 and 19, 
1997, his COPD was described as mild and stable.

VA examined the veteran in July 1998.  He was minimally 
dyspneic at rest with a respiratory rate of 16 per minute.  
There were diffuse crackling noises over the posterior bases, 
on both inspiration and expiration.  The FEV-1 was 62 percent 
of predicted; the FEV-1/FVC was 96 percent of predicted; and 
the Dsb was 79 percent of predicted.

A private pulmonary function test (PFT) was performed in May 
1999.  The FEV-1 was 60 percent of predicted; the FEV-1/FVC 
was 91 percent of predicted; and the DLCO was 87 percent of 
predicted.  

The veteran was examined by VA in July 2001 and May 2002.  
The latter examination incorporated the PFT performed in June 
2001.  This noted that the FEV-1 was 75 percent of predicted 
and the FEV-1/FVC was 77 percent of predicted; there was no 
change noted with the use of bronchodilators.  The diffusion 
capacity was normal at 21.4, which was 93 percent of 
predicted.  

In September 2002, the veteran submitted a report of a PFT.  
This noted an FEV-1 of 53 percent of predicted; FEV-1/FVC of 
98 percent of predicted; and Dsb of 58 percent of predicted.



Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

The veteran has been provided with several documents 
notifying him of the evidence and information necessary to 
substantiate his claim.  These documents also include 
explanations of what information and evidence would be 
obtained by VA and what information and evidence he needed to 
provide in support of his claim.

The veteran and his representative were sent a statement of 
the case (SOC) in November 1998.  This explained to the 
veteran why the evidence did not show entitlement to a higher 
disability evaluation.  The SOC also included notice of the 
rating criteria the RO used to assess the level of severity 
and an explanation why the evidence did not show that he had 
met the criteria for the next higher rating.  After the 
receipt of additional evidence, the veteran was sent an SSOC, 
which again explained why the evidence had not met the 
criteria for a higher rating.  In October 2000, the case was 
remanded by the Board for additional evidentiary development; 
this remand explained what evidence was needed to 
substantiate the claim, namely a VA examination, and ordered 
that it be conducted.  Subsequent to this development, 
another SSOC was issued to the veteran and his 
representative, which again informed them of why the evidence 
of record did not demonstrate entitlement to an increased 
evaluation.  This SSOC also informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  In 
October 2002, the veteran was sent correspondence which 
indicated that the case was being returned to the Board and 
that he could submit additional evidence in support of his 
claim.

Thus, through a series of letters, SOC and SSOCs, the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  The RO has also 
provided the veteran with examinations and notified him of 
what evidence and information was being obtained by VA and 
what information and evidence he needed to submit in support 
of his claim.  For these reasons, further development is not 
needed to meet the requirements of VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Discussion

The applicable regulations state that a 30 percent evaluation 
is warranted for COPD when FEV-1 is 56 to 70 percent 
predicted, or; Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent 
predicted, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is 56 to 65 
percent predicted.  A 60 percent evaluation requires FEV-1 of 
40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent 
predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation requires 
FEV-1 less than 40 percent of predicted value, or; the ratio 
of FEV-1/FVC is less than 40 percent, or; DLCO (SB) is less 
than 40 percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization),or; 
episodes of acute respiratory failure, or; requires 
outpatient oxygen therapy.  See 38 C.F.R. Part 4, DC 6604 
(2002).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 30 percent for the service-
connected COPD from February 6, 1998 to September 8, 2002 is 
not warranted.  The evidence shows that the veteran's FEV-1 
during this period ranged between 62 and 75 percent of 
predicted; the FEV-1/FVC ranged between 77 and 96 percent of 
predicted; and the DLCO ranged between 79 and 93 percent of 
predicted.  None of these numbers meet the criteria required 
for the evaluation of a 60 percent evaluation noted above.  
Therefore, an evaluation greater than 30 percent cannot be 
awarded during this time period.  However, the PFT conducted 
on September 9, 2002 noted FEV-1 of 53 percent of predicted, 
thus meeting a requirement for the assignment of a 60 percent 
evaluation (which can be established when FEV-1 is 40 to 55 
percent of predicted).  However, entitlement to a 100 percent 
disability evaluation has not been demonstrated.  The FEV-1, 
the FEV-1/FVC and the DLCO (SB) were not less than 40 percent 
of predicted.  There was also no objective evidence of cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension or episodes of acute respiratory failure.  Nor 
is there any evidence that his COPD requires outpatient 
oxygen therapy.  Therefore, entitlement to a 60 percent 
disability evaluation, but no more, for the service-connected 
COPD from September 9, 2002 has been demonstrated.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent for the service-connected COPD from 
February 6, 1998 to September 8, 2002.  The evidence supports 
entitlement to the award of a 60 percent disability 
evaluation from September 9, 2002.


ORDER

An evaluation in excess of 30 percent for the service-
connected COPD from February 6, 1998 to September 8, 2002 is 
denied.

An evaluation of 60 for the service-connected COPD from 
September 9, 2002 is granted.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

